DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2022 and 11/11/2022 has been entered.  Claim 1-4 and 6-10 are pending.  Claim 5 has been canceled without prejudice.  Claims 1-4, 8 and 9 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Jr. et al. (Pino), US Patent Application Publication No. US 2009/0089838 and further in view of Arnquist et al. (Arnquist), US Patent Application Publication No. US 2008/0313650 A1.

As to independent claim 1, Pino discloses an information processing apparatus configured to execute the functions of:
storing a template (paragraph [0126]: a sequence of templates may be stored in memory which identifies the sequence of templates used to present a plurality of records in the database);
acquiring a material data to be displayed on the template (paragraph [0126]: storing data in the data that indicates the template);
selecting a template stored in the storage based on contents of the material data acquired by the information processing apparatus (paragraph [0127]: based on the selected interactive content channel, a particular template is retrieved from memory);
producing template data by applying the template selected by the information processing apparatus to the material data acquired by the information processing apparatus (paragraph [0127]: the retrieved template is populated with interactive content data); and
providing data including the ticker data produced by the information processing apparatus (paragraph [0127]: transmitting the populated template for display).
	
Pino, however, does not disclose template that defines a display form of a ticker. 
In the Specification, Applicant discloses in paragraph [0029] (published version) that a ticker is directed to information such as text information, symbol information, graphic information, audio information, or image information, or combination thereof.  Therefore, the populated template with interactive content is considered as a display form of a ticker.

Pino, however, does not disclose wherein the information processing apparatus comprises a central processing unit and is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the information processing apparatus includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information as the template selected by the information processing apparatus.
In the same field of endeavor, Arnquist discloses a media processing device, which may include a binding engine module, and the purpose of the binding engine is to collect data of various types and forms from one or more data providers and bind the data to management objects (paragraph [0014]).  Arnquist further discloses the data collected by the binding engine may include any kind of data that may be formatted for presentation in a user interface (UI), for example, the data may relate to live sporting events, wherein the data received and processed by the binding engine may be in the form of scores, game status, player statistics, etc., and any other data that may be formatted for presentation to a user (paragraph [0015]).  Arnquist further discloses the data may be generated by one or more data providers, i.e., ESPN network, Fox Sports Net (paragraph [0016]).  Arnquist further discloses the media processing device may further receive a library package of UI elements from an external source over the network, wherein the UI elements may include UI templates, graphics, images, video clips, audio clips and other resource, and may of the UI templates may incorporate the data as it is received and exposed in real time (paragraph [0020]).  Arnquist further discloses the UI library package may be developed by the data providers or by any other developer of UIs for the media processing device (paragraph [0020]).  Arnquist further discloses different providers of similar information may provide different type or categories of information, for example, associated display instructions and UI templates and resources may be particular to that data provider (paragraph [0026]).  Arnquist further discloses an example of binding operations such as a data provider provides a data feed with the score of a NBA basketball game, wherein the data feed may include the names of the teams, the quarter presently being displayed, and the score, and upon receipt of this data, the binding engine will select an appropriate data management object to bind with the data (paragraph [0029]).  Arnquist further discloses once the data management object is bound with transform data specific to one of the particular data providers, the populated data management objects and any UI instructions related to a particular data provider are exposed to the user experience engine, and the user experience engine queries the dynamic UI library and requests the appropriate UI templates for building a UI particular to the chosen data provider based upon the associated UI instructions (paragraphs [0032]-[0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include the information processing apparatus comprises a central processing unit and is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the information processing apparatus includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information as the template selected by the information processing apparatus, as taught by Arnquist for the purpose of transforming the supplied data to create a UI experience tailored to match the appropriate events and available data over time (Arnquist, Abstract).

As to dependent claim 2, Pino and Arnquist disclose wherein the information processing apparatus configured to:
obtain association information for associating features of text data indicating characteristics of the text data with the template (Pino, paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the information processing apparatus contains the text data, features of the acquired text data (Pino, paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the text data based on the calculated features of the text data and the acquired association information as the template selected by the information processing apparatus (Pino, paragraphs [0121]-[0123], [0127]; Arnquist, paragraphs [0016], [0020], [0026], [0029], [0032]-[0033]).

As to dependent claim 3, Pino and Arnquist disclose retrieving one or more parameters from the database used to determine how the template is displayed (Pino, paragraph [0127]).  Pino further discloses wherein the information processing apparatus is configured to:
obtain association information for associating features of audio data indicating characteristics of the data with the template (Pino, paragraphs [0121]-[0123], [0127]; Arnquist, paragraph [0015]),
calculate, when the material data acquired by the information processing apparatus contains the data, features of the acquired audio data (Pino, paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the data based on the calculated features of the audio data and the acquired association information (Pino, paragraphs [0121]-[0123], [0127]; Arnquist, paragraphs [0016], [0020], [0026], [0029], [0032]-[0033]).

As to dependent claim 4, Pino and Arnquist disclose retrieving one or more parameters from the database used to determine how the template is displayed (Pino, paragraph [0127]).  Pino and Arnquist further disclose wherein the information processing apparatus is configured to:
obtain association information for associating features of image data indicating characteristics of the data with the template (Pino, paragraphs [0121]-[0123], [0127]; Arnquist, paragraphs [0015], [0020]),
calculate, when the material data acquired by the information processing apparatus contains the data, features of the acquired audio data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the data based on the calculated features of the audio data and the acquired association information as the template selected by the information processing apparatus (Pino, paragraphs [0121]-[0123], [0127]; Arnquist, paragraphs [0016], [0020], [0026], [0029], [0032]-[0033]).

As to dependent claim 6, Pino and Arnquist disclose wherein the information processing apparatus selects a plurality of templates on the basis of contents of the material data acquired by the information processing apparatus (Pino, paragraph [0127], Arnquist, paragraphs [0016], [0020], [0026], [0029], [0032]-[0033]),
the information processing apparatus produces a plurality of ticker data by applying the plurality of templates selected by the selection unit (Pino, paragraph [0127], Arnquist, paragraphs [0016], [0020], [0026], [0029], [0032]-[0033]), and
the information processing apparatus provides the plurality of ticker data produced by the information processing apparatus in a selectable manner (Pino, paragraph [0127], Arnquist, paragraphs [0016], [0020], [0026], [0029], [0032]-[0033]).

As to dependent claim 7, Pino discloses wherein the provision unit provides the ticker data produced by the production unit as image data (paragraph [0050] and Figure 3A).

Claims 8-9 are method and program claims that contain similar limitations of claim 1.  Therefore, claims 8-9 are rejected under the same rationale.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pino and Arnquist as applied to claims 1-4 and 6-9 above, and further in view of Klappert, US Patent Application Publication No. US 2012/0331507A1.

As to dependent claim 10, Pino and Arnquist, however, does not disclose wherein the provider information of the material data is directed to a person having provided the material data and information associated with the material data on one-to-one basis.
In the same field of endeavor, Klappert discloses systems and method for generating an integrated event listing including an event promoter who may input event information about a local event (Abstract).  Klappert further discloses online videos corresponding to the event information may be identified and provided to the event promoter, and the event promoter (provider information) may select one or more of the identified online videos to integrate with the event information to generate the integrated event listing (display form of a ticker) (Abstract).  Klappert further discloses the event promoter is a person or entity promoting an event to generate an integrated event listing using an event listing applications (paragraph [0005]).  Klappert further discloses the event listings application receives event information from the event promoter and generates a search expression based on the received event information (material data) to identify media content such as videos, images, or audio files, and then provides the identified media content to the event promoter as a plurality of selectable listings (templates), and then the event listings application may then receive a selection of one of the listings form the event promoter and generate the integrated event listing by integrating the received event information (material data) and the selected media content (selected template) (paragraph [0005]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino and Arnquist to include the provider information of the material data is directed to a person having provided the material data and information associated with the material data on one-to-one basis, for the purpose of providing local event listings in the context of event promoters.

Response to Arguments
	Applicant’s arguments and amendments filed on 10/18/2022 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-4 and 6-10 have been considered but are moot in view of the new ground(s) of rejection as explained above, necessitated by Applicant’s substantial amendment  to the claims which significantly affected the scope thereof.  Please see the rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU T NGUYEN/Primary Examiner, Art Unit 2177